Citation Nr: 0817623	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye iritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for headaches, 
currently evaluated at  10 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that, in relevant part, granted service 
connection for PTSD and assigned a 10 percent rating, 
continued a previously assigned 10 percent rating for 
headaches and denied service connection for left eye uveitis, 
as new and material evidence had not been submitted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 2002 rating decision denied service 
connection for left eye uveitis.

3.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision, by itself, or in 
conjunction with the previously submitted evidence, doe not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  Prior to February 22, 2007, the veteran's PTSD is not 
shown to have been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

4.  From February 23, 2007, the veteran's PTSD was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), but was not productive occupational 
and social impairment with reduced reliability and 
productivity.

5.  The veteran's headaches due to trauma are manifested 
solely by purely subjective complaints such as headache, 
dizziness, or insomnia.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service 
connection for left eye iritis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.2203 (2007).  

2.  The evidence received subsequent to the August 2002 
rating decision is not new and material, and the claim for 
service connection for left eye iritis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Prior to February 22, 2007, the criteria for an initial 
rating in excess of 10 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125- 4.130, Diagnostic Code 9411 
(2007).

4.  From February 23, 2007, the criteria for a 30 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 
4.130, Diagnostic Code 9411 (2007).

5.  The criteria for a rating in excess of 10 percent for 
headaches due to traumatic brain injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.124(a), , Codes 8045-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2004, March 2006 and October 
2006.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, 
specifically The Texas Veterans Commission, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case and a Supplemental Statement of the 
Case all of which combined to inform the veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Lastly, the veteran's representative provide written argument 
at the Board as to why the veteran should be awarded a higher 
evaluation under the Schedule for Rating Disabilities.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

Service Connection for Left Eye Iritis

The veteran essentially contends that his left eye disorder 
is related to service.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim for service connection for a left eye 
disorder was previously considered and denied by a rating 
decision dated in August 2002 on the basis that the disorder 
was not shown during service and was not shown to be related 
to the veteran's service connected shell fragment wound of 
the left temporal area.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in August 2002, but did not appeal that decision.  As 
such, the August 2002 rating decisionis final.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Since the August 2002 decision, additional VA records have 
been received.  These VA records do not discuss his left eye 
disorder in detail, although one record notes that the 
veteran, by history, related his eye injury to his service.  
In this regard, the Board notes that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). Also of record is a private CT scan which was 
performed in May 2004.  This documents stable metallic 
foreign bodies in the left masseter area.  Additionally, the 
veteran has submitted an additional copy of the his Silver 
Star Award citation.  The veteran has also submitted a 
printout from the University of Michigan discussing uveitis.

Most significantly, of record is a VA examination dated 
January 2005.  The examiner noted that he had reviewed the 
claims file.  The examiner determined that the veteran had 
iritis in his left eye and pseudophakia in his left eye.  The 
examiner offered an opinion that the veteran's current iritis 
was not related to the veteran's head injury.  

The Silver Star Award citation is not new, in that it had 
previously been submitted.  While the remainder of the 
evidence received after the veteran's initial claim are new, 
in that it was not of record at the time of the prior RO 
decision, it is not material.  The additional evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The evidence, even when considered with the 
other evidence of record, does not provide medical evidence 
that the veteran's left eye iritis is related to his service 
or to a service connected disability.  With regard to web 
page printout, the Board observes that the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the printout from the 
University of Michigan that was submitted by the veteran is 
not accompanied by the opinion of any medical expert linking 
the veteran's iritis to his service or to a service connected 
disability.  While providing general information on iritis, 
it does not provide information specific to the veteran's 
claim.  Therefore, this evidence does not assist in 
substantiating the veteran's claim, and is not material.  

As discussed above, the evidence submitted to reopen a claim 
for service connection must be probative of each element that 
was the basis for the prior denial.  At the time of the 
previous denial, there was no evidence of a medical nexus 
between the veteran's left eye disorder and his service or to 
a service connected disability.  Currently, there is also no 
evidence of a nexus between the veteran's iritis and his 
service and/or a service connected disability.  While the 
veteran may sincerely believe that his left eye iritis is 
related to his service, he has not been shown to be a medical 
professional and therefore is not competent to provide 
medical evidence in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, his 
statements are not considered competent to reopen the claim 
for service connection.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Therefore, none of the evidence submitted constitutes new and 
material evidence, and the claim is not reopened and remains 
denied.  

Increased Rating Claims

The veteran essential contends that the evaluations assigned 
for his PTSD and headaches do not accurately reflect the 
severity of those disabilities.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54


Evaluation of PTSD

By way of background, a rating decision dated in May 2005 
granted service connection for PTSD  That rating decision 
assigned a 10 percent evaluation under Diagnostic Code 9411.  
The veteran expressed disagreement with the initial 
evaluation assigned and began this appeal.

Under Diagnostic Code 9411, a 10 percent rating is assigned 
where there is occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  The next higher 30 percent evaluation is for 
assignment with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 226, 267 (1996) (citing DMS-IV).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging between 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that until February 
22, 2007, the veteran's disability picture is appropriately 
rated at 10 percent.  However, the Board also finds that the 
veteran's disability picture due to his major depressive 
disorder more closely approximates the criteria for a 30 
percent rating from February 23, 2007, the date of the 
veteran's VA examination.  Specifically, on that date, but 
not before, the evidence shows that the veteran's PTSD 
results in symptoms that most closely approximate 
occupational social impairment with occasional decrease in 
work efficiency and intermittent periods of ability to 
perform occupational tasks, and an increased evaluation of 30 
percent, but no higher, is granted from that date.

The record reflects that in December 2004, the veteran wrote 
to the RO indicating that he was depressed more often due to 
flashbacks caused by post-traumatic stress disorder from war 
and death.  However, the veteran's VA treatment records are 
largely devoid of any further psychological treatment since 
that letter.  

In February 2005, on a VA mental health history, the veteran 
reported occasionally getting the feeling that he is back in 
Vietnam when the weather or clouds in the sky remind him of 
those he experienced there.  The veteran reports that these 
episodes are brief, come and go, and do not interfere with 
his life.  The veteran reports intrusive recollections of his 
Vietnam experience and in particular an episode relating to a 
six-year-old Vietnamese girl, where he compelled a helicopter 
to evacuate the girl.  The veteran is uncomfortable seeing 
injured children on the news and is very protective of his 
grandchildren.  The veteran reported disliking watching war 
news and becomes nervous.  He sleeps 5 to 6 hours per night 
and has no daytime sleepiness.  The veteran dreams of a 
mortar attack on a Vietnam orphanage approximately one or two 
times per month.  The frequency of these symptoms has 
increased since the Iraq war news reports.  The veteran 
reported a mildly increased startle response, but denied any 
delusions or paranoia, and denies any symptoms of depression 
saying he has good energy with no change in appetite and 
feels he can still enjoy things.  The veteran was determined 
to have mild PTSD and was prescribed sertraline.  The 
examiner assigned a GAF score of 65, indicating some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning.

In March 2005, on a VA mental health outpatient note, the 
veteran was noted to be doing well on sertraline.  The 
veteran was now noted to have mild PTSD currently in 
remission.  In July 2005, the veteran's PTSD, again, was 
noted to be in remission and he was noted to be doing well on 
sertraline.  

In August 2005, the veteran reported anger and irritation 
(due to his depressive disorder) and his dose of sertraline 
was increased.  The veteran denied PTSD symptoms.  Later in 
August 2005, the veteran again denied PTSD symptoms.  Thus, 
during this time period, the veteran's PTSD symptoms were 
mild or nonexistent.  A rating in excess of 10 percent is not 
warranted.

In February 2007, the veteran received a VA examination for 
his PTSD.  The examiner noted that the veteran was employed 
part-time for 20 hours per week as a security officer.  The 
examiner noted that the veteran did not have an active mental 
health diagnosis or medications in VA's online database for 
treatment.  The examiner noted the treatment records 
discussed earlier, and then noted that since that date, the 
veteran had not received treatment.  The veteran indicated 
that his PTSD had gotten worse over the last two years.  

The veteran reported multiple PTSD symptoms, including 
intrusive thoughts bout the war, which have intensified since 
news of Iraq has been on the television.  The veteran 
reported dreams and will wake from sleep not wanting to open 
his yes because he is not sure if he is in Vietnam or not.  
The veteran reported that this occurs approximately two times 
per week.  The veteran reported becoming very nervous when it 
is quiet.  The veteran reported hitting the ground in 
response to loud noises, although this is somewhat better.  
The veteran reported looking on the ground for traps and says 
that this has not been any better since Vietnam and the 
veteran does not feel that it will improve.  The veteran does 
not like crowds and says that this is getting worse.  The 
veteran reported having no patience with people and having 
angry outbursts.  The veteran reported shaking and getting 
nervous.  The veteran reported a depressed mood.  

The veteran reported being able to maintain a job, although 
he frequently gets into conflicts.  The veteran indicated 
that the only reason he has remained employed is because 
generally he is the boss and his employees have to either 
accept the conflict or quit.  The veteran reported 
experiencing some PTSD symptoms during work, such as 
intrusive thoughts, lack of sleep, and a low stress 
tolerance, but he was able to manage and continue working.  
The examiner noted that although the veteran did not report 
significant impact of his symptoms on work, the veteran is 
only working 20 hours per week.  

The veteran reported decreased patience with children and 
that this is getting worse.  The veteran reported not having 
very many friends and that he does not trust individuals.  Of 
note, the veteran has been married four times, although  his 
current marriage is good, it is strained by arguments.  
Although the veteran abused alcohol in the past, currently, 
this has not affected his relationship as he is now clean.  

The veteran reported painting for fun, working with wood, and 
taking care of his house.  The veteran reported waking up, 
going to work, and then going home to spend the rest of the 
day building things and engaging in leisure activities.  
Sometimes, the veteran does nothing and cannot seem to get 
interested in anything when he is feeling frustrated and 
depressed.  

The veteran was articulate, well-dressed, and groomed 
individual who was generally cooperative with good social 
skills.  The veteran was trim and fit and appeared to have 
average to high average intelligence based on vocabulary and 
reasoning and was clearly understood.  His thought process 
was logical, coherent, and relevant.  The veteran became 
teary when talking about Vietnam, and had a far off gaze and 
had to be cued back to the present.  The veteran's affect was 
blunted, he was calm.  The veteran was oriented to time, 
place, person, and situation, and his reasoning was good.  
His fund of general information was good and capacity for 
simple arithmetic was fair.  

In reviewing the veteran's psychological symptoms, the 
examiner noted that the veteran reported panic attacks two to 
three times per week, as well as paranoia secondary to his 
PTSD.  There was no evidence that the veteran had 
hallucinations or delusional thinking.  The veteran reported 
fleeting homicidal ideation and aggression in the past but 
not recently, the veteran did not have any intention to act 
on these thoughts.  

The examiner noted that the veteran's PTSD had a moderate 
impact on his social and work life.  The examiner noted that 
the veteran's multiple marriages appeared more likely due to 
his alcohol dependence, while his lack of friendship and 
being generally isolated was more due to his PTSD.  

Significantly, the examiner noted that the veteran's score on 
the Minnesota Multiphasic Personality Inventory-2 test was 
consistent with the veteran's reported PTSD symptoms.  The 
veteran was open and honest in responding to the test.  The 
examiner assigned a GAF score of 60, indicating more moderate 
symptoms.  He concluded that the veteran's PTSD is related to 
his experiences in Vietnam and has a moderate effect on the 
veteran's life, primarily through anger outbursts.  

After careful consideration of all of the evidence, the Board 
finds that an increased rating of 30 percent, but no higher, 
is warranted, from February 23, 2007.  Prior to this date, 
the veteran's PTSD did not exhibit the symptoms justifying a 
30 percent rating under Diagnostic Code 9411.  However, a 30 
percent rating is warranted from February 23, 2007, the date 
that the veteran's disability warranted this higher rating, 
based on the VA examination discussed above.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1) (generally, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later).  The veteran's 
disability has been shown to cause him to have occupational 
and social impairment with occasional decrease in work 
efficiency due to such symptoms as anxiety, suspiciousness, 
and panic attacks, thus meeting the criteria for a 30 percent 
rating.

The veteran, however, does not warrant a higher rating at any 
point during the rating period on appeal.  Regarding a 50 
percent rating, while it appears, according to the February 
2007 VA examination, that the veteran has panic attacks more 
than once a week, and difficulty in establishing social 
relationships, the evidence does not show that he meets the 
other criteria for an increased rating, including symptoms 
such as flattened affect, impaired judgment, impaired 
abstract thinking, and disturbances of motivation or mood.  
As such, the Board finds that the veteran is not shown to 
more nearly met the criteria for a 50 percent evaluation at 
any time during the course of this appeal.  

Accordingly, having resolved all doubt in favor of the 
veteran, the veteran's claim for an increased rating for PTSD 
is granted to 30 percent, but no higher, from February 23, 
2007.  With regard to the remainder of the rating period on 
appeal, although the Board has considered the benefit of the 
doubt rule, as the preponderance of the evidence is against 
the claim, the appeal in that regard is denied.  

Headaches

A BVA decision dated in October 1990 granted service 
connection for headaches as related to the shell fragment 
wound of the left temporal area that had been sustained by 
the veteran during service.  A rating decision dated in 
November 1990 implemented the Board's decision and assigned a 
10 percent evaluation for headaches under Diagnostic Codes 
8045-9304 for brain disease due to trauma.  That evaluation 
has remained in effect since that time.  

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 8100, for migraine headaches.  Under this Diagnostic 
Code, a 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

The record reflects that in April 2002 the veteran fell from 
a ladder while he was approximately twelve feet above the 
ground.  The veteran denied head or neck injury.  Surgery was 
performed, as the veteran had broken his hip.

On the VA examination in July 2002, the veteran was noted to 
have intermittent mild headaches that did not interfere with 
his work.  The examiner determined that the veteran's 
headaches were an old injury with some subjective complaints, 
which were not disabling.  The examiner noted that the 
veteran had "vague paresthesia" on the left side of the 
veteran's face, left forehead, left periorbital area, which 
was not likely related to the shell fragment wound.  The 
examiner noted that the veteran used the word "headache" 
when referring to the paresthesia, but further determined 
that he paresthesia was not related to the shell fragment 
wound.  The July 2002 VA examiner did not indicate that the 
veteran's symptoms were related to his service.  

In January 2005, the veteran received an additional VA 
examination.  The examiner noted that the information 
provided by the veteran was inconsistent with the information 
provided in July 2002.  The examiner believed that the 
veteran's cognitive capacities were deteriorating and that 
his memory was failing.  The veteran indicated that his 
headaches were more frequent than he had previously reported, 
and that they made him dizzy.  He also reported temporary 
amnesia.  On examination, the veteran found no cranial nerve 
dysfunction, the veteran reported a major change in all 
aspects of his life since the fall from the ladder in April 
2002.  The examiner found that the problems from his original 
brain trauma were tolerated well until he had the fall.  
Since that fall, the veteran has been unable to return to 
work.  The examiner noted the veteran's reports of more 
frequent and worse headaches, but also noted that these were 
due to the veteran's being unable to work.

The examiner determined that the veteran had memory loss, 
more likely than not secondary to the major trauma in a fall 
from a ladder in April 2002, and not service-connected.  The 
examiner noted that incident to that fall, the veteran had 
periods in the hospital, surgery, and anesthesia.  The 
examiner determined that the veteran's post cranial trauma 
had no significant changes since the July 2002 VA 
examination.

Based on this record. the Board finds that a rating in excess 
of 10 percent is unwarranted.  In this regard, the evidence 
does not show that the veteran has a neurological disability 
such as hemiplegia, epileptiform seizures, or facial nerve 
paralysis so as to warrant a higher evaluation under 
Diagnostic Code 8045.  Rather, the evidence only shows that 
the veteran only has purely subjective complaints, such as 
headaches and dizziness.  Under Diagnostic Code 8045, this 
requires application of a 10 percent rating and no more under 
Diagnostic Code 9304.  In addition, a rating in excess of 10 
percent is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  As the 
veteran does not have such a diagnosis, a rating in excess of 
10 percent is not warranted.  Furthermore, the Board finds 
that a higher evaluation for the veteran's headaches is not 
warranted under Diagnostic Code 8100 because any headaches 
the veteran experiences are not prostrating in nature.  
Accordingly, entitlement to an evaluation in excess of 10 
percent for this disability is not established.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for left eye iritis is not 
reopened and  remains denied.  

An initial rating in excess of 10 percent for PTSD prior to  
February 22, 2007 is denied.

Subject to the regulations pertinent to the disbursement of 
monetary funds, an initial rating for PTSD of 30 percent, but 
no higher, from February 23, 2007, is granted,.

A rating in excess of 10 percent for headaches is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


